          Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 1 of 39




                                  EXHIBIT A




7469100
        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 2 of 39




                          COMMONWEAL TH OF MASSACHUSETTS
                                  TRIAL COURT


PLYMOUTH, SS                                              SUPERIOR COURT DEPARTMENT
                                                          CIVIL ACTION NO .


                                                )
SO LU CAL-USA LTD.,                             )
            Plaintiff,                          )
                                                )
V.                                              )
                                                )
FERTI TECHNOLOGIES INC. AND                     )
HARRELL'S, LLC,                                 )
           Defendants.                          )
________________                                )

                             COMPLAINT AND JURY DEMAND

       Plaintiff Solucal-USA Ltd. brings this action against defendants Ferti Technologies inc.

and Harrell's, LLC for, among other things, trademark infringement, unfair competition, breach

of contract, and violation of Mass. Gen. Laws ch. 93A, § 11.

                                                Parties

        1.     Plaintiff Solucal-USA Ltd. ("Solu-Cal") is a Massachusetts corporation with a

principal place of business located at 81 Charlotte Furnace Road, West Wareham, Plymouth

County, Massachusetts. Solu-Cal is in the business of distributing enhanced calcium products

for use on, among other things, golf courses.

       2.      Defendant Ferti Technologies inc. ("Ferti"), upon information and belief, is a

Canadian corporation with a principal place of business in Saint-Michel, Quebec, with two

manufacturing and distribution centers located in the United States, one in Phoenix, Arizona and

the other in Statesville, North Carolina. Ferti is in the business of manufacturing fertilizer

products.
        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 3 of 39




        3.      Defendant Harrell's, LLC ("Harrell's") is a Florida limited liability company with

a principal office located at 5105 New Tampa Highway, Lakeland, Florida. Harrell's maintains

a facility in Auburn, Worcester County, Massachusetts and is registered to do business in

Massachusetts. Harrell's is in the business of selling products to the turf and ornamental

industry, including, but not limited to, golf courses.

                                             Background

        4.      Solu-Cal distributes a number of enhanced calcium products in the United States

and abroad. Solu-Call engages third-party manufacturers to manufacture its products, but

otherwise handles itself the sale, advertising, warehousing, distribution, and invoicing of its

products.

        5.      Since at least as early as 2000, and continuing without interruption, Solu-Cal has

used the mark "Solu-Cal" (the "SO LU-CAL Mark") as the main component of its company

name and to identify the source and origin of its enhanced calcium products, including using the

SO LU-CAL Mark on its website and the packaging of its products.

        6.     Since at least as early as 2000, Solu-Cal has continuously used the SOLU-CAL

Mark to advertise, market, promote, and offer for sale its enhanced calcium products, investing

time, money, and effort in building up the goodwill associated with the mark.

        7.     On or about July 7, 2011, Solu-Cal applied for Federal registration of the SOLU-

CAL Mark. On or about December 20, 2011, the United States Patent and Trademark Office

issued a registration for the SOLU-CAL Mark, Registration No. 4,074,343. Attached as Exhibit

A hereto is a copy of Solu-Cal's trademark registration. This registration evidences Solu-Cal's

exclusive right to use the SOLU-CAL Mark in commerce on or in connection with goods

specified in the registration, which are fertilizers and soil conditioners.




                                                 -2-
       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 4 of 39




       8.      Ferti is one of the third-party manufacturers Solu-Cal used to manufacture

enhanced calcium products that Solu-Cal then sells to its customers. Solu-Cal and Ferti did

business over a period of approximately 12-13 years. Solu-Cal had developed formulas for

enhanced calcium products. Solu-Cal approached Ferti regarding the manufacturing of Solu-

Cal 's enhanced calcium products and specified to Ferti how to manufacture the products. The

parties agreed that Ferti would manufacture the products consistent with the formulas developed

by Solu-Cal and Solu-Cal would bring the products to market.

       9.      Among other things, Solu-Cal provided to Ferti bags and labels that Ferti was

then required to fill with the appropriate product. Ferti was further required to manufacture the

product consistent with the description of the product's ingredients set forth on the label. The

labels included a representation that the product was "guaranteed by" Solu-Cal.

       10.     Solu-Cal's customers have included Harrell's. In or about the summer of 2017,

Solu-Cal began selling enhanced calcium products to Harrell's. To start, Harrell ' s ordered

product from Solu-Cal under the Solu-Cal brand name and which was identified and sold under

the SOLU-CAL Mark.

       11.     Thereafter, Solu-Cal developed for Harrell's a partner label under which Solu-Cal

products would be sold under Harrell's brand name. The labels included the SOLU-CAL Mark

as part of the language on the label, stating that the product was "Guaranteed by Solu-Cal USA

Ltd. P.O. Box 278 W. Wareham MA 02576 (774) 678-0288."

       12.     After Harrell's placed an order with Solu-Cal, Solu-Cal would order the requested

products from Ferti. Ferti would manufacture the products and ship the products directly to

Harrell's, including, but not limited to, Harrell's facility in Auburn, Massachusetts. In




                                                -3-
        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 5 of 39




connection with each order, Solu-Cal would provide to Ferti the appropriate type and number of

labels needed to fill the order.

        13.     Tim Layman ("Mr. Layman") was Solu-Cal' s director of sales who worked from

Wrentham, Massachusetts. Mr. Layman worked for Solu-Cal since 2008. Chad Brakefield

("Mr. Brakefield") was one of Solu-Cal 's sales representatives who worked from Rock Hill,

South Carolina. He too had worked with Solu-Cal since 2008. In or about January 2018, Mr.

Brakefield left Solu-Cal and went to work for Ferti.

        14.     While Solu-Cal's relationship with Harrell's started off well, within months,

Harrell's began to report to Solu-Cal problems with the quality of certain of the products Ferti

was manufacturing and shipping to Harrell's. Two of the micro-grade products Ferti was

manufacturing on behalf of Solu-Cal in particular had quality issues; these products were sold

under the Harrell's brand name as CalMax G (micro) and K-CalMax 0-0-24 High Mg Formula

(micro). Harrell's also reported to Solu-Cal that certain products manufactured by Ferti and

shipped to Harrell's were incorrectly labeled, as in the label on the bag did not match the

contents of the bag.

        15.    During his course of employment at Solu-Cal, Mr. Layman had responsibility for

the relationship with Harrell's, including working with Harrell's to resolve the quality issues

Harrell's was experiencing with the products Ferti was manufacturing and shipping to Harrell's.

        16.    As a result of the quality issues with the micro-grade products and the incorrectly

labeled product, Harrell's sought to return the products to Solu-Cal and further sought credits for

its purchase of these products from Solu-Cal. As the party identified as the guarantor of the

products, Solu-Cal was responsible for the cost of picking up the products and shipping them to

its warehouse and issued to Harrell's credits for the returned products.




                                                -4-
        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 6 of 39




        17.     In or about March 2018, Mr. Layman terminated his employment with Solu-Cal

and went to work for Ferti. Shortly thereafter, Solu-Cal lost Harrell's as a customer.

        18.     In April 2018, Harrell's asked for permission to continue using the partner labels

Solu-Cal had developed for Harrell's and Solu-Cal's registration of the labels until it, Harrell's,

could complete the registration process on its own behalf. Toward that end, on April 27, 2018,

Jack Harrell III, Senior Vice President Turf Sales - South, presented Solu-Call with a proposed

letter agreement which stated in relevant part:

                Historically, Harrell's purchased the products as set forth on
                Exhibit A (the "Products"), attached to and incorporated herein by
                this reference, from Solu-Cal. Harrell's is in the process of
                registering its own labels of the same products and Solu-Cal has
                agreed to allow Harrell's to utilize Solu-Cal labeled products until
                such time as Harrell's has transitioned to their own registered
                labels of the same products. Harrell's and Solu-Cal acknowledge
                and agree that Harrell's will utilize the Solu-Cal label and
                registrations for the Products until Harrell's completes registration
                of its owl} labels for the Products. During this term of use by
                Harrell's, Solu-Cal acknowledges that Harrell's will contract with
                Ferti Tech, a _ _ _ _ _ , to manufacture and produce the
                Products for Harrell's under the Solu-Cal label and distributed in a
                Harrell ' s bag. Harrell ' s agrees to be solely responsible for any
                nutrient deficiency incurred in connection with the Products during
                the term of this Agreement. This Agreement shall last until such
                time as Harrell's has informed Solu-Cal of its completion of
                registration of the Harrell ' s-labeled products.

A copy of the email and proposed letter agreement is attached as Exhibit B hereto.

        19.     Solu-Cal did not agree to give Harrell's permission to use Solu-Cal' s labels and

the SOLU-CAL Mark as requested and never entered into any agreement with Harrell's

authorizing Harrell's to use Solu-Cal ' s labels, the SOLU-CAL Mark, and/or Solu-Cal's

registration.




                                                  -5-
        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 7 of 39




        20.    Over the period August I, 2017, through April 30, 2018, Harrell's purchases from

Solu-Cal, after accounting for credits, totaled approximately $370,469. Harrell's had the

potential of being a sizeable account for Solu-Cal.

        21.    Upon information and belief, after Harrell's terminated Solu-Cal as its supplier,

Ferti began supplying to Harrell's directly the same products Solu-Cal had sold to Harrell's

using, without authorization from Solu-Cal, the same partner labels Solu-Cal had developed for

Harrell's and which Solu-Cal had provided to Ferti for use only in connection with the orders

Solu-Cal placed with Ferti.

       22.     Even after discontinuing its relationship with Solu-Cal, Harrell's has continued to

distribute, without authorization from Solu-Cal, products using the same partner labels

developed for Harrell's by Solu-Cal, which labels use the SOLU-CAL Mark to represent falsely

and deceptively that the products are "guaranteed by" Solu-Cal. Solu-Cal did not consent to

Harrell's use of the partner labels Solu-Cal developed for Harrell's and/or Harrell's use of the

SOLU-CAL Mark on products Solu-Cal did not sell to Harrell's.

       23.     As of February 4, 2019, Harrell's continued to advertise on its website product

using the same partner labels developed by Solu-Cal for Harrell's and supplied by Solu-Cal to

Ferti, which labels state that the product is "guaranteed by" Solu-Cal, including, but not limited

to, the two micro-grade products manufactured by Ferti with which Harrell's experienced quality

issues and for which Solu-Cal issued credits to Harrell's. Solu-Cal has not given Harrell's

permission to use the SO LU-CAL Mark or the labels developed by Solu-Cal. Copies of products

continuing to use the SOLU-CAL Mark and Solu-Cal's labels which Harrell's marketed on its

website at least as of February 4, 2019, are attached as Exhibit C hereto.




                                               -6-
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 8 of 39




         24.   Ferti's and Harrell's continuing use of product labels developed by Solu-Cal for

Harrell's, which labels use the SOLU-CAL Mark to represent falsely and deceptively that the

products sold under these labels are "guaranteed" by Solu-Cal, is likely to cause confusion, or to

cause mistake, or to deceive the relevant consuming public.

         25.   Solu-Cal received from the State of California a Notice of Proposed Action and

Administrative Penalties dated October 31, 2018 ("Notice of Action"), arising out of defective

products manufactured by Ferti and shipped to Harrell's under the Solu-Cal brand name. A copy

of the Notice of Action, without exhibits, is attached hereto as Exhibit D. The Notice of Action

imposed administrative penalties, including the cost of investigation, in the amount of $9,673.48,

of which all but $250.00 was attributable to Ferti's manufacturing of defective products. Among

other things, the State of California's investigation found that the product did not include the

claimed active ingredient at all, let alone at the level represented on the label. The Notice of

Action described the violations as including "misbranding - false and misleading" and

"adulteration - composition falls below purported labeling." The misbranding, false and

misleading, and adulteration violations were caused by Ferti's manufacture of defective product

which it then shipped to Harrell's. As the party identified as guaranteeing the contents of the

product, Solu-Cal was held responsible for these violations. Solu-Cal paid the penalty.

                                  COUNTI
               TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114(1)
                           FERTI AND HARRELL'S

         26.   Solu-Cal repeats and realleges the allegations set forth in paragraphs 1 through 25

above.

         27.   Solu-Cal has continuously used the SOLU-CAL Mark in commerce and its

ordinary course of trade since at least 2000.




                                                -7-
       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 9 of 39




       28.     Solu-Cal was issued a Federal registration for the SOLU-CAL Mark on or about

December 20, 2011.

       29.     Ferti and Harrell's are using in trade or commerce, without Solu-Cal's

authorization, the SOLU-CAL Mark and the same labels developed by Solu-Cal for Harrell's to

offer for sale and sell the same enhanced calcium products sold by Solu-Cal to the same class of

customers and through the same marketing and trade channels. As of February 4, 2019, Harrell's

continued to advertise on its website products bearing the same partner labels developed by Solu-

Cal for Harrell's and provided by Solu-Cal to Ferti in connection with Ferti's manufacturing and

shipping of products to Harrell's which were sold to Harrell's by Solu-Cal, which labels include

the SOLU-CAL Mark and falsely represent that the products are "guaranteed" by Solu-Cal.

       30.     Ferti's and Harrell's continuing use of the same labels developed by Solu-Cal for

Harrell s, which labels use the SOLU-CAL Mark to represent falsely and deceptively that the

products are "guaranteed" by Solu-Cal, is likely to cause confusion, or to cause mistake, or to

deceive the relevant consuming public, which includes, for example, golf courses.

       31.     Upon information and belief, Ferti's and Harrell's continuing use of the labels

developed by Solu-Cal for Harrell's and the SOLU-CAL Mark in connection with their

competing products has been willful.

       32.     Solu-Cal has been, is now, and will be irreparably injured if Ferti and Harrell's

are not enjoined from continuing their infringing use and advertising of the SO LU-CAL Mark in

connection with similar and competitive goods. Solu-Cal lacks an adequate remedy at law for

the damages caused thereby.

       33.     In addition, Solu-Cal (a) has suffered, and is entitled to recover, damages as a

result ofFerti's and Harrell's infringing use and advertising of Solu-Cal's labels and the SOLU-




                                               -8-
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 10 of 39




CAL Mark in connection with similar and competitive goods; (b) is entitled to obtain

disgorgement of Ferti's and Harrell's profits resulting from their infringing sales; and (c) is

entitled to a trebling of such damages and profits, pursuant to 15 U.S.C. § 1117.

         34.   This is an exceptional case entitling Solu-Cal to recover its reasonable attorneys'

fees under 15 U.S.C. § 1117.

                                COUNT II
          TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
              AND UNFAIR COMPETITION UNDER 15 U.S.C. § 1125(a)
                          FERTI AND HARRELL'S

         35.   Solu-Cal repeats and realleges the allegations set forth in paragraphs 1 through 34

above.

         36.   Solu-Cal has continuously used the SOLU-CAL Mark in commerce and its

ordinary course of trade since at least 2000.

         37.   Solu-Cal was issued a Federal registration for the SOLU-CAL Mark on or about

December 20, 2011.

         38.   Ferti and Harrell's are using in trade or commerce, without Solu-Cal's

authorization, the SOLU-CAL Mark and the same labels developed by Solu-Cal for Harrell's to

offer for sale and sell the same enhanced calcium products sold by Solu-Cal to the same class of

customers and through the same marketing and trade channels. As of February 4, 2019, Harrell's

continued to advertise on its website products bearing the same partner labels developed by Solu-

Cal for Harrell's and provided by Solu-Cal to Ferti in connection with Ferti's manufacturing and

shipping of products to Harrell's which were sold to Harrell's by Solu-Cal, which labels include

the SOLU-CAL Mark and falsely represent that the products are "guaranteed" by Solu-Cal.

         39.   Ferti's and Harrell's continuing use of the same labels developed by Solu-Cal for

Harrell's, which labels use the SOLU-CAL Mark to represent falsely and deceptively that the



                                                -9-
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 11 of 39




products are "guaranteed'' by Solu-Cal, constitutes a false designation of origin, a false or

misleading representation of fact, and/or is likely to cause confusion, or to cause mistake, or to

deceive the relevant consuming public, which includes, for example, golf courses, as to the

affiliation, connection, or association of Solu-Cal with Harrell's and Ferti or of Harrell's or Ferti

with Solu-Cal and as to the origin, sponsorship, or approval of Harrell's products by Solu-Cal.

         40.   Upon information and belief, Ferti's and Harrell's continuing use of the labels

developed by Solu-Cal for Harrell's and the SOLU-CAL Mark in connection with their

competing products has been willful.

         41.   Solu-Cal has been, is now, and will be irreparably injured if Ferti and Harrell's

are not enjoined from continuing their infringing use of the SO LU-CAL Mark, false designation

of origin, and unfair competition. Solu-Cal lacks an adequate remedy at law for the damages

caused thereby.

         42.   In addition, Solu-Cal (a) has suffered, and is entitled to recover, damages as a

result of Ferti' s and Harrell's infringing use, false designation of origin, and unfair competition;

(b) is entitled to obtain disgorgement of Ferti 's and Harrell's profits resulting from their

infringing use, false designation of origin, and unfair competition; and (c) is entitled to a trebling

of such damages and profits, pursuant to 15 U.S.C. § 1117.

         43.   This is an exceptional case entitling Solu-Cal to recover its reasonable attorneys'

fees under 15 U.S.C. § 1117.

                                      COUNTIII
                              BREACH OF CONTRACT - FERTI

         44.   Solu-Cal repeats and realleges the allegations set forth in paragraphs 1 through 43

above.




                                                - 10 -
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 12 of 39




         45.   Solu-Cal and Ferti were parties to an agreement pursuant to which Ferti agreed to

manufacture products for Solu-Cal consistent with the formulas developed by Solu-Cal and the

labels provided by Solu-Cal to Ferti. The labels identified the contents of the products and

indicated that the products were guaranteed by Solu-Cal.

         46.   Ferti breached the parties' agreement by manufacturing and shipping to Harrell's

defective product and/or product which was not consistent with the label's identification of the

contents of the product.

         47.   Ferti breached the parties' agreement by shipping to Harrell's incorrectly labeled

product.

         48.   After Harrell ' s ended its business relationship with Solu-Cal, Ferti breached the

agreement between it and Solu-Cal by continuing to use in connection with transactions to which

Solu-Cal was not a party labels provided to Ferti by Solu-Cal which included the representation

that Solu-Cal guaranteed the product and used the SOLU-CAL Mark.

         49.   As a result of Ferti's breaches of the parties' agreement, Solu-Cal suffered

damages.

                                       COUNTIV
                           STATE TRADEMARK INFRINGEMENT
                                 FERTI AND HARRELL'S

         50.   Solu-Cal repeats and realleges the allegations set forth in paragraphs 1 through 49

above.

         51.   Solu-Cal has continuously used the SOLU-CAL Mark in commerce and its

ordinary course of trade since at least 2000.

         52.   Solu-Cal was issued a Federal registration for the SOLU-CAL Mark on or about

December 20, 2011.




                                                - 11 -
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 13 of 39




         53.   Ferti and Harrell's are using in trade or commerce, without Solu-Cal's

authorization, the SO LU-CAL Mark and the same labels developed by Solu-Cal for Harrell's to

offer for sale and sell the same enhanced calcium products sold by Solu-Cal to the same class of

customers and through the same marketing and trade channels. As of February 4, 2019, Harrell's

continued to advertise on its website products bearing the same partner labels developed by Solu-

Cal for Harrell's and provided by Solu-Cal to Ferti in connection with Ferti 's manufacturing and

shipping of products to Harrell's which were sold to Harrell's by Solu-Cal, which labels include

the SOLU-CAL Mark and falsely represent that the products are "guaranteed" by Solu-Cal.

         54.   Ferti's and Harrell's continuing use of the same labels developed by Solu-Cal for

Harrell's, which labels use the SOLU-CAL Mark to represent falsely and deceptively that the

products are "guaranteed" by Solu-Cal, is likely to cause confusion, or to cause mistake, or to

deceive the relevant consuming public, which includes, for example, golf courses.

         55.   Upon information and belief, Ferti's and Harrell's continuing use of the labels

developed by Solu-Cal for Harrell's and the SOLU-CAL Mark in connection with their

competing products has been willful.

         56.   Solu-Cal has suffered damages as a result ofFerti's and Harrell's infringing use

and advertising of the SO LU-CAL Mark in connection with similar and competitive goods.

                                    COUNTV
                         COMMON LAW UNFAIR COMPETITION
                              FERTI AND HARRELL'S

         57.   Solu-Cal repeats and realleges the allegations set forth in paragraphs I through 56

above.

         58.   Solu-Cal has continuously used the SOLU-CAL Mark in commerce and its

ordinary course of trade since at least 2000.




                                                - 12 -
       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 14 of 39




        59.    Solu-Cal was issued a Federal registration for the SOLU-CAL Mark on or about

December 20, 2011.

       60.     Ferti and Harrell's are using in trade or commerce, without Solu-Cal's

authorization, the SOLU-CAL Mark and the same labels developed by Solu-Cal for Harrell's to

offer for sale and sell the same enhanced calcium products sold by Solu-Cal to the same class of

customers and through the same marketing and trade channels. As of February 4, 2019, Harrell's

continued to advertise on its website products bearing the same partner labels developed by Solu-

Cal for Harrell's and provided by Solu-Cal to Ferti in connection with Ferti's manufacturing and

shipping of products to Harrell's which were sold to Harrell's by Solu-Cal, which labels include

the SOLU-CAL Mark and falsely represent that the products are "guaranteed" by Solu-Cal.

       61.     Ferti's and Harrell's continuing use of the same labels developed by Solu-Cal for

Harrell's, which labels use the SOLU-CAL Mark to represent falsely and deceptively that the

products are "guaranteed" by Solu-Cal, constitutes a false designation of origin, a false or

misleading representation of fact, and/or is likely to cause confusion, or to cause mistake, or to

deceive the relevant consuming public, which includes, for example, golf courses, as to the

affiliation, connection, or association of Solu-Cal with Harrell's and Ferti or of Harrell's or Ferti

with Solu-Cal and as to the origin, sponsorship, or approval of Harrell's products by Solu-Cal.

       62.     Upon information and belief, Ferti's and Harrell's continuing use of the labels

developed by Solu-Cal for Harrell's and the SOLU-CAL Mark in connection with their

competing products has been willful.

       63.     Solu-Cal has suffered damages as a result of Ferti's and Harrell's infringing use

of the SO LU-CAL mark, false designation of origin, and unfair competition.




                                                - 13 -
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 15 of 39




                                   COUNT VI
                    VIOLATION OF MASS. GEN. LAWS CH. 93A, § 11
                             FERTI AND HARRELL'S

         64.   Solu-Cal repeats and realleges the allegations set forth in paragraphs 1 through 63

above.

         65.   Solu-Cal was engaged in trade or commerce with Ferti.

         66.   Solu-Cal was engaged in trade or commerce with Harrell's.

         67.   Either alone and/or and acting in concert, Ferti and Harrell's engaged in unfair

and deceptive business practices and competition.

         68.   Among other things, Ferti manufactured and shipped to Harrell ' s defective

products and/or products which were inconsistent with the formula and labels provided by Solu-

Cal.

         69.   After Harrell's ended its relationship with Solu-Cal, Ferti continued to use the

labels developed by Solu-Cal for Harrell's which labels were intended to be used by Harrell's

only pursuant to Solu-Cal's assent and only in connection with products sold by Solu-Cal to

Harrell 's.

         70.   After it ended its relationship with Solu-Cal, Harrell's has continued to use the

partner labels developed by Solucal for Harrell's without Solu-Cal's authorization or consent.

         71.   By continuing to use labels which state that the products are "guaranteed" by

Solu-Cal and which use the SO LU-CAL Mark, without Solu-Cal 's authorization or consent, Ferti

and Harrell's have engaged in unfair and deceptive business practices and unfair competition.

         72.   Ferti's unfair and deceptive conduct was knowing and willful.

         73.   Harrell's unfair and deceptive conduct was knowing and willful.

         74.   As a result of the unfair methods of competition and unfair business practices

used by Ferti and Harrell's, Solu-Cal has suffered a loss of money and property.


                                               - 14 -
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 16 of 39




WHEREFORE, Solucal-USA, Ltd. prays that this Court

a.     With respect to Count I, enter judgment in favor of Solu-Cal and against Ferti and
       Harrell's and grant Solu-Cal preliminary and permanent injunctive relief; an
       award of damages; disgorgement of Ferti 'sand Harrell's profits; a trebling of
       these damages and profits; and an award of Solu-Cal's reasonable attorneys' fees.

b.     With respect to Count II, enter judgment in favor of Solu-Cal and against Ferti
       and Harrell's and grant Solu-Cal preliminary and permanent injunctive relief; an
       award of damages; disgorgement of Ferti's and Harrell's profits; a trebling of
       these damages and profits; and an award of Solu-Cal' s reasonable attorneys' fees.

c.     With respect to Count III, enter judgment in favor of Solu-Cal and against Ferti
       and grant Solu-Cal an award of damages, plus interest, costs, and attorneys' fees .

d.     With respect to Count IV, enter judgment in favor of Solu-Cal and against Ferti
       and Harrell ' s and grant Solu-Cal an award of damages, plus interest, costs, and
       attorneys' fees.

e.     With respect to Count V, enter judgment in favor of Solu-Cal and against Ferti
       and Harrell's and grant Solu-Cal an award of damages, plus interest, costs, and
       attorneys' fees.

f.     With respect to Count VI, enter judgment in favor of Solu-Cal and against Ferti
       and Harrell's and grant Solu-Cal an award of damages, trebled, plus interest,
       reasonable attorneys' fees, and costs, including, without limitation, expert fees.

g.     Award Solu-Cal such other relief as the Court deems equitable and just.

                                JURY DEMAND

Solu-Cal USA, Ltd. requests a jury on all claims so triable.




                                       - 15 -
      Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 17 of 39




                                   Respectfully submitted,
                                   SOLUCAL-USA, LTD.
                                   By its attorneys,

                                    ~           C-~
                                   M ~ an ((BBO# 181680)
                                   Emily C. Shanahan (BBO# 643456)
                                   Tarlow, Breed, Hart & Rodgers, P.C.
                                   IO 1 Huntington A venue
                                   Boston, MA 02199
                                   (617) 218-2000 (Phone)
                                   (617)261-7673 (Fax)
                                   mfurman@tbhr-law.com
                                   eshanahan@tbhr-law.com
Dated: February 19, 2019




                                    - 16 -
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 18 of 39




                EXHIBIT A
          Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 19 of 39




                                  SOLU-CAL
Reg. No. 4,074,343                                          SOLUCAL-USA LTD. (MASSACHUSETTS CORPORATION)
                                                            33 OLD COUNTY ROAD
Registered Dec. 20, 2011                                    EAST SANDWICH, MA 02537

Int. Cl.: 1                                                 FOR: FERTILIZERS; SOIL CONDITIONERS FOR AGRICULTURAL, DOMESTIC, AND
                                                            COMMERCIAL USE, IN CLASS 1 (U.S. CLS. 1, 5, 6, 10, 26AND 46).

TRADEMARK                                                   FIRST USE 3-29-1999; IN COMMERCE 3-29-1999.

PRINCIPAL REGISTER                                          THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                            TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                            OWNER OF U.S. REG. NO. 3,822,623.

                                                            SER. NO. 85-365,561, FILED 7-7-2011.

                                                            ROBIN CHOSID, EXAMINING ATTORNEY




Director of the United States Patent and frademark Office
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 20 of 39




                         REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                TRADEMARK REGISTRATION

    WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
           DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

            First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
           5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
           accepted, the registration will continue in force for the remainder of the ten-year period, calculated
           from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
           federal court.

           Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
           Application for Renewal between the 9th and 10th years after the registration date.*
           See 15 U.S.C. §1059.

Requirements in Successive Ten-Year Periods*
What and When to File:

           You must file a Declaration ofU se (or Excusable Nonuse) and an Application for Renewal between
           every 9th and 10th-year period, calculated from the registration date.*

Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above
with the payment of an additional fee.


  The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                               reminder of these filing requirements.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
based on the U.S. registration date (not the international registration date). The deadlines and grace periods
for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
See 15 U .S.C. §§ 1058, 114 lk. However, owners of international registrations do not file renewal applications
at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
before the expiration of each ten-year term of protection, calculated from the date of the international
registration. See 15 U.S. C. § 1141j. For more information and renewal forms for the international registration,
see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online
at http ://www.uspto.gov.




                                           Page: 2 /RN# 4,074,343
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 21 of 39




                EXHIBIT B
                    Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 22 of 39


Emily C. Shanahan




         ---- - - - -
From: Jack Harrell III [mai1to:jack3@Harrells.com]
Sent: Friday, April 27, 2018 1:22 PM
To: Craig Canning; Gregory Nicoll; Samuel Strawbridge
Subject: Solu-Cal Letter Agreement

Craig,
Hope all is well.


                                                        1
                   Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 23 of 39

Here is the little one page agreement I was talking about. Let me know if you have any issues with it. Also, what do those
bags cost?
Have a great weekend .

Cordially,

Jack Harrell Ill




 Jack Harrell, III
 Sr. Vice President Turf Sales-South,                1.1
                                                     JJ  Harrell's;
                                                                Growing a Belter World •    '.
 Marketing, and R&D
                                                    720 Kraft Road Lakeland, FL 33815 (mail & deliveries)
                                                    5105 New Tampa Highway Lakeland, FL 33815 (office)
 863-680-2003 ext. 2227 Office                      www.harrells.com
 863-660-9495 Mobile




                                                            2
       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 24 of 39



                                        LETTER AGREEMENT

        This Letter Agreement by and between Harrell's, LLC, a Florida limited liability company
("Harrell's"), and Solu-Cal, _ , a _ _ _ _ ("Solu-Cal"), is entered into this_ day of April,
2018 (the "Agreement"). Historically, Harrell's purchased the products as set forth on Exhibit A
(the "Products"), attached to and incorporated herein by this reference, from Solu-Cal. Harrell's is
in the process of registering its own labels of the same products and Solu-Cal has agreed to allow
Harrell's io utilize Solu-Cal labeled products until such time as Harrell's has transitioned to their
own registered labels of the same products. Harrell's and Solu-Cal acknowledge and agree that
Harrell's will utilize the Solu-Cal label and registrations for the Products until Harrell's completes
registration of its own labels for the Products. During this term of use by Harrell's, Solu-Cal
acknowledges that Harrell's will contract with Ferti Tech, a _ _ _ _ _ , to manufacture and
produce the Products for Harrell's under the Solu-Cal label and distributed in a Harrell's bag.
Harrell's agrees to be solely responsible for any nutrient deficiency incurred in connection with the
Products during the term of this Agreement. This Agreement shall last until such time as Harrell's
has informed Solu-Cal of its completion ofregistration of the Harrell's-labeled products.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and year
first written above.


HARRELL'S LLC                                         Solu-Cal, - - -
a Florida limited liability company                   a
                                                          -----


By:--------------                                     By:--------------
 Jack R. Harrell, III                                 Print Name: - - - - - - - - - -
 Senior Vice President                                Title:
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 25 of 39



                           EXHIBIT A
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 26 of 39




                EXHIBIT C
2/4/2019                                             Case 1:19-cv-10469-FDS DocumentHarrell's
                                                                                     1-1 | Filed
                                                                                              Search 03/13/19 Page 27 of 39




    J1.1
       J Harrell's
               Growing a Better World'"
                                                                                                                                                                         
                                                                         Search Harrell's
                                                               calmax                                        S E A RC H
                                                                                                             SEARCH



             Products
                                                                                    ,..




             300103 - Fertilizers - Amendments
             CalMAX G Dihydrite Gypsum with 2% Activated Humic Acid
                 S DS
                 sos     I    LLABEL
                                ABEL

             Harrell’s CalMAX G is formulated with activated humic acid. CalMAX G provides Calcium and Sulfate Sulfur while aerating high CEC soils and decreasing
             excess sodium levels. The proper application rate depends on soil test results.




             300100 - Fertilizers - Amendments
             CalMAX G Dihydrite Gypsum with 2% Activated Humic Acid
                 S DS
                 sos     I    LLABEL
                                ABEL

             Harrell’s CalMAX G is formulated with activated humic acid. CalMAX G provides Calcium and Sulfate Sulfur while aerating high CEC soils and decreasing
             excess sodium levels. The proper application rate depends on soil test results.




             300101 - Fertilizers - Amendments
             CalMAX High Calcium Lime with 2% Activated Humic Acid
                 S DS
                 sos     I    LLABEL
                                ABEL

             Harrell’s CalMAX High Calcium Lime is an ideal soil nutrient enhancement for turf and horticultural application. CalMAX delivers Calcium to the plant and
             soil and raises soil pH. Application rate will depend on soil test results.

                                                                                    ,...




             300102 - Fertilizers - Amendments
             CalMAX Micro High Calcium Lime with 2% Activated Humic Acid
                 S DS
                 sos     I    LLABEL
                                ABEL

             Harrell’s CalMAX High Calcium Lime is an ideal soil nutrient enhancement for turf and horticultural application. CalMAX delivers Calcium to the plant and
             soil and raises soil pH. Application rate will depend on soil test results.




             300104 - Fertilizers - Amendments


https://www.harrells.com/Tools/Search/?term=calmax                                                                                                                           1/3
2/4/2019                                             Case 1:19-cv-10469-FDS DocumentHarrell's
                                                                                     1-1 | Filed
                                                                                              Search 03/13/19 Page 28 of 39


             K-CalMAX 0-0-24 High Mg Formula + Dihydrite Gypsum and 2% Activated Humic Acid
    J1.1
       J Harrell's
                 SDS          LABEL
               Growing a Better World'"
                                                                                                                                                                
             Harrell’s K-CalMAX is formulated with activated humic acids which have been shown to increase nutrient uptake. K-CalMAX may be applied to a wide
             variety of established turf grasses and newly seeded areas.




                            When searching by NPK, there are many items with the same NPK. Please verify the item number or batch number.




PRODUCTS
Adjuvants & Colorants
Liquid Foliar Nutritionals
Controlled-Release Fertilizer
Granular Fertilizer
Peat
   ater Soluble Fertilizer
   etting Agents
Plant Protectants
Early Order Programs
Balanced Approach
BASF
Bayer
Syngenta
Nufarm
FMC
PBI Gordon
SePRO
Corteva

COMPANY
Company Philosophy
Press Releases
Core Values
History
Executive Team
ESOP
Careers
Contact
Team Harrell's

TOOLS
Spreader Calculator
Foliar Calculator
Sales Representatives
myHarrell’s Customer Portal
Harrell's Credit Application (PDF)
https://www.harrells.com/Tools/Search/?term=calmax                                                                                                                  2/3
2/4/2019                                             Case 1:19-cv-10469-FDS DocumentHarrell's
                                                                                     1-1 | Filed
                                                                                              Search 03/13/19 Page 29 of 39

Harrell's Credit Application - Spanish (PDF)

    J1.1
       J Harrell's
Client Info Sheet (PDF)
               Growing a Better World'"
                                                                                                                              
LOCATIONS
Corporate Of ce
Avon Park, FL
Birmingham, AL
Boston, MA
Charlotte, NC
Chattanooga, TN
Chicago, IL
Dallas, TX
Denver, CO
Detroit, MI
Hartford, CT
Houston, TX



Indianapolis, IN
Lakeland, FL
Los Angeles, CA
Miami, FL
Oklahoma City, OK
Palm Springs, CA
Philadelphia, PA
Phoenix, AZ
Pittsburgh, PA
San Antonio, TX
San Diego, CA
San Jose, CA

           © 2019 - Harrell's LLC




https://www.harrells.com/Tools/Search/?term=calmax                                                                                3/3
                                        Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 30 of 39




 I•••
   J Harrell's            Growing a Better World®
                                                                                                                     ea,M
                                                                                                        Dihydrite Gypsum with 2% Activated Burnie Acid
                                                                                      Micro Greens Gra de (SGN 100)                                                    Apply to dry turf Water in thoroug hly.
                                                                                                                                                                                                                                        G
                     Guaranteed Analysis                                                                                       Directions For Use. Apply o nly as directed.
                                                                                 Harrell's CalMAX G is formulated with activated humic acid. CalMAX Gprovides Calcium and
Calcium (Ca) .............................................. 21.0 %               Sulfate Sulfur while aerating high CEC s oils and decreasing excess sodium levels . The proper
Sulfur (S) ..................................................... 16 .0 %         application rate depends on s oil test results. Apply to dry turf. Water in thoroughly.
     16.0% Combined Sulfur (S)
Calcium Sulfate Dihydrate                                                             •      MAINTAIN OPTIMUM GROWING CONDITIONS
(CaS04. 2 8 20) ............................................ 86.0 %                          Apply 6 lbs per 1000 sq ft or 260 lbs per acre through the growing season, up to three times
Calcium Sulfate (CaS04) ......................... 68 .0 %                                    per year. Ten•week intervals between applications are recommended.
Derived from: Calcium Sulfate                                                                Coverage 8300 sq ft.

ALSO CONTAINS NON Pl.ANT FOOD INGREDIENTS:                                            •      TO CORRECT HIGH SODIUM/ HIGH CEC OR HEAVY CLAY SOILS
Soil Amend ing Active Ingredients                                                            Apply 12.5 lbs per 1000 sq ft or 550 lbs per acre. To assure comple te and even coverage,
     2.00% Humk Acid fro m Highly Oxidized Lignite CoaL                                      apply at half rates in two directions.
     4.00% Lignin Sulfona te (water soluble binder]
94% Total Other Ingredients                                                                  Coverage 4000 sq ft.
Purpose: May aid in plant uptake of micronut rient"'i.                                                                        l\p1>I)'. to dry turf. Water in thoroughly~
                                                                                                           Stnre in a cool, dry place, do not contaminate water by storag e or disposal.
fineness Recore Prilling
Percent Passing 20 Mesh S.eve •..••.•.•.••...•.••...•.••..••.•.•.••...•.100%     BU't'ER ASSUMES ALL RESPONS'Bl.lTY FOR SAFETY AND use NOT fN ACCOR~CE WITH DIRECTIONS.. IT IS IM'OSS&.E TO B..IMINATE AU RISKS NIERBm.y
                                                                                 ASSOaATEOWITH THE USE OF THE PRODUCT. Pl.ANT INJURY, INEFFECTIVENESS, OR OTHER UNI.NTENOED CONSEQUENCES MAY RESULT BECAUSE OF
Percent Passing 40 Mesh Sieve •..••.•.•.••...•.••...•.••..••.•.•.••...•.100%     SUCH F,'CTOAS AS WEATHER CONDITIONS, PRESENCE OF OTHER JMTERtALS. OR THE MANNER OF USE OR APPLICATION. ALL OF WHICH ARE BEYOND
                                                                                 SELLER'S COHTROL. IN NO CASE SI-W.L THE sa.LER BE LIABLE FOR CONSEOUENllAL. SPECW. OR N ORECT DAMAGES RESJLTING FROM TI-IE USE OR HANOl.lNG
Percent Passing 60 Mesh Sieve •..••.•.•.••...•.••...•.••..••.•.•.••...•.•. 90%   OF THIS PROOUCT.
Percent Passing 100 Mesh Sieve .•.•.•.••...•.••...•.••..••.•.•.••...•.•. 80%
                                                                                 FLORIDA APR.ICATIONS: fOf use on gof courses o r ~ lltflleli~ 11..wf in FL we recormien:I )'OU lollow Sl19 1. "Recommendations ffx N, P, K & Mg for GoK Course and
Percent Passing 200 Mesh Sieve .•.•.•.••...•.••...•.••..••.•.•.••...•.•. 60%     At.Mede Field Fertiliution Base 011 Moh lic:h I Eii:trac:tant• . avab ble on the internet at h!lp1/edis .ir:1·u 1fl .f!!IJ!SS404.
Percent Passing 325 Mesh Sieve .•.•.•.••...•.••...•.••..••.•.•.••...•.•. 55%     For o:,rrrrert:ial appkalion lo urben lklrf or ,_     in Fl, we recommend )'OU roaow lhe BC5I Mana~ Prlldi0es for Proteclion cf Wa1er Resources in Florida. June 2002.
                                                                                 Florida Green lnduslries, a vailable en the internet at fl1tp://'Aww.~ 1u 1:ste.flusfa!nlr:!l..,..arm-J,m !!fn9::?Tr:siring/FlGref!l'IIBMP Book fin:il pdf.

Bulk Density - 70 lbs / cubic fl:
                                                                                                                                                          <!>          Warning ~
Fl732                                                                                          May cause te,spir'atoy ittitation. May cau1e cancer. May cause dal'l\ilge tOotpM (lu fl&$) through pr-Olot!Ced ot rep,eated e,pow.tt if inhaled.
                                                                                  Do not brea1~ d ust. wa~ har'ld> thOtoughly after' har'ldlir'lg. Do not eat, dr's\t or Srr'IOk.e whM usi ng tNs pr'Oduc.L use onlyOUtlfOor'S Or' ir'I a we••~r'ltilated area. wear'
Informat ion concerning the raw m.:t eri als composing this product c.an be         ptOtettiYe &JO~s/pro1eclt~ dothiflC/eye proteetiol\l'lace pro tectiOn. RM'IOYe per'SOn to treSh air', keepcoMfott.able to, btelthi r'l&, Ri r'lse cautiOusly wi th watet for
obtained by writing to t he Guarantor listed below, and referring to the batch    se,,.er'al Minut es. Rel'rlOl/le comaa lenses, if preser'lt and easy to do. COnti r'lue ti r'ISir'l&, 11:: SWAllOWEO: call POISON CfNTt~doc.tOI' If you feel un~II. Rinse Mouth. I F=
number f ound on this container.                                                    ON SKtN: Wash with plertty of w ater. Ta.ta oft COr'ltaMir'l ated clOthit\tl: ar'ld wash it before ,e.v1e. Get rr'ledical advice/at1er'ltiO'I If you feel un~II. S.o~ IOcked up.
                                                                                                    Dispose of eo,1u r'lts/Cor'ltainer' accordi ng to local ttgiJations. see safety Data Sheet for' fu~t detaJs , egar'<f:f'IC safe use of pr-oduc.1..



                                                                                                                                     Made in canada                Harrell's Item # 300103
             Net Wt. 50 lbs. (22.68 kg)                                                               Manufactured for Harrell's, 5105 New Tampa Highway Lakeland, FL 33815
                                                                                               Guaranteed bv: Solu-cal USA Ltd .. PO Box 278. W. Wareham. MA 02576 /774\ 678-0288




                                                               Monday, February 4, 2019 4:15:14 PM - SOLU-CAL® - Opera
                                       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 31 of 39




 J•••
   J Harrell's             Growing a Better World®
                                                                                                            Dihydrite Gypsum with 2% Activated Burnie Acid
                                                                                                                                   Coarse Grade (SGN 2 10) Apply to dry turf Water in thoroughly.

                      Guaranteed Analysis                                                                                            Directions For Ilse Auolv onlv as directed
                                                                                        Harre ll's CalMAX G is form u lat e d w ith activat ed humic a cid. CalMAX G p r ovides Calcium
Calcium (Ca) .............................................. 21.0 %
                                                                                        and Su lfate Sulfur while ae ratin g high CEC s oils a nd decre a s ing e xcess s o d ium levels . The
Sulfur (S) ..................................................... 16 .0 %                proper application ra te dep ends on s o il te st resu lts . App ly t o dry turf. Wate r in th oroughly.
          16.0% Com bined Sulfur (SJ
Calcium Sulfate Dihydrate                                                                   •     MAINTAIN OPTIMUM GROWING CON DITIONS
                                                                                                  Apply 6 lbs per 1000 sq ft or 260 lbs per acre through the growing season, up to three times
(CaS0 4. 2 8 20 ) ............................................ 86.0 %                             per year. Ten•week intervals between applications are recommended .
Calcium Sulfate (CaS04) ......................... 68 .0 %                                         Coverage 83 00 sq ft.
Derived from : Ca lcium Sulfate
                                                                                            •     TO CORRECT HIGH SODIUM/ HIGH CEC OR HEAVY CLAY SOILS
ALSO CONTAINS NON PLANT FOOD INGREDIE NTS:                                                        Apply 12.5 lbs per 1000 sq ft or 550 lbs per acre through the growing season, up to three t imes
Soil Am end ing Active Ingredients                                                                per year. Ten-week intervals between applications are recommended. To assure complete and
  2.00% Humk Acid from Highly Oxidized Lignite Coal                                               even coverage, apply at half rates in two directions.
  4.00% Llgnin Sulfona te (watersoluble h inder]
94% Total Other Ingredients
                                                                                                  Coverage 4000 sq ft.
Purpose : May aid in plant uptake of mkronutrient"i.


f ineness Before Pcilling
Percent Passing 20 Mesh Sieve ....................................... 100%              81.JVER ASSUMES All RESPOP,SIBILITY FOR SAFETY ANO use NOT IN ACCOAOANCE WITH OIRECTlOHS. IT IS IMPOSS&.E TO El.lMIKA.TE All RISKS IN-IERENTLy
                                                                                        ASSOCIATED WITH THE USE OF THE PRODUCT. Pl.ANT INJURY, INEFFECTIVENESS. OR OTHER UNINTENOEO CONSEQUENCES MAY RESULT BECAUSE OF
Percent Passing 40 Mesh Sieve ....................................... 100%              SUCH FACTORS AS WEATMEJt CONDITIONS, PRESENCE OF OTHER MATERIALS. OR TI-IE MANNER OF                                       use
                                                                                                                                                                                   OR APPU CATION, AU OF WH ICH ARE BEYOND
                                                                                        SELLER'S CONTROL IN 00 CASE SKAU THE SELLER BE l lABt.E FOR CONSEQUENTIAL. SPECIAL OR INJIRECT DAMAGES RESULTING FROM THE USE OR
Percent Passing 60 Mesh Sieve .......................................... 90%            HAN DUNG OF THIS PRODUCl.
Percent Passing 100 Mesh Sieve ....................................... 80%              FLORIDA APPLICATIONS; For use on golf o:,urses or oiler atl-6elic: 11..Wf in FL. we reoorrrrend )'OU folow S L191. "'Recommenda doris for N, P, K & Mg f0t Gol Course and
Percent Passing 200 Mesh Sieve ....................................... 60%              Athletic Fl&ld Fe rtiiudon Base o n Mohlich I & tract:an t· , ....ailable on !he internet at bUn'((,:15:i if;n sr«ma/'S$404
Percent Passing 325 Mesh Sieve ....................................... 55%              For a,rnmerc:ial appiadion lo urblll"I turf or laY.fls in Fl, - , ~           )'OU lollow lhe Best Management Praolk:es ro, Proteclion d WIiler Reso.Jfcies n Florida. J une 2002.
                                                                                        Flori<J.a Green tifiJslJies.. avllilllbe on•~ internet at hl1p,'/w-.dep.sl:l1eLI AJ5'crnlra\'HorrrlM!!f!!.im T~Grl!f!'ni'BMP Book fnal .p:lf.

Bulk Density· 57 lbs / cubic ft
                                                                                                                                                                   ~           Wa rning        ~
Fl732                                                                                               M~ cause tespif-a tory itti1atiOl'I. May cause ca ncer. May cau1e d ar'l\ilge to otgaM (lufl&$) th rough pr'OIOl'lged Of repea ted e1tpoWl'e if inhaled.
                                                                                         Do 001 bfeathe dust. Wash Nr1ds tho rougtily afte-t har1d li.r'lg. Do r101 ea1, dr'i!'lk or sl'rll'.l&:e wher1 uSi.-« this product. use o iiyoutd oors or i!'I a ~ H--Yet11ita1ed af ea.
Informat ion concerning the raw m.:t erials composing t his product c.an be obt ained    weaf pt0tt'ttiYe g lo~s/pro1! cti~ cl01hi.rcfeye ptOtedioi\fface pfocectiO!'I. Rel'rlOYe pet'SOr1 to fresh a if, keep coMfort.ablt for b teathir'l&, Rir1se cautiOusly with
                                                                                          watet fat stftf-a l Minut es. R!l'rlOYe 00r'l1&Ct le!'IS@S, if preser11 a r1d easy to d o. CO!'lti!'lue ti!'ISir'lg. IF SWALLOWED: call POIS~ C( NTER/doctOt If yOu fee l UJ'\we-11.
by w rit ing to the Guarant or listed below, and referring to t he batch number found
                                                                                         Rit\Se rtl0u1h. IF ON SKIN: Wash w ith ple n ty of w.a1er. Taka oft (O!'ltaMi!'lated CI01hi.r'lg and w ash i1 be-fore te.-use. Get Medial ad'lice/attMtiOn If yOu feel UJ\wel.
on t his container.                                                                            S.Ol"e IOcked up. Dis pose, of con tMts/contair1e,- acx:otdi.-C to IOcal regulatiO!'IS. see Safety Data ~et fat furthe-t details: f eg_a td ii,g safe use of product.


                                                                                                                                            Made in USA                   Harrell's Item # 300100
              Net Wt. 50 lbs. (22.68 kg)                                                                    Manufactured for Harre ll's, 5105 New Ta mpa Highway Lakeland, FL 33815
                                                                                                     Guaranteed by: Solu-Cal USA Ltd., PO Box 278, W. Wareham, MA 02576 (774) 678-0288




                                                              Monday, February 4, 2019 4:13:24 PM - SOLU-CAL® - Opera
                                       Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 32 of 39




I•••
  J Harrell's           Growing a Better World®
                                                                                                          High Calcium Lime with 2% Activated Burnie Acid
                          Guaranteed Analysis                                                                                                                                                   Coarse Grade (SGN 2 10)
Calcium (Ca) ..................................................... 36.00%
Magnesium (Mg) .................................................. 0.3%                                                                      DirectionsEnc Ilse Apply only asdirected
Calcium Carbonate (CaCO3) ....................... 95.00%                                        Harrell's CalMAX High Calcium Lime is an ideal soil nutrient enhancement for turf and
                                                                                                horticultural application. CalMAX delive rs Calcium to the plant and soil and raises soil
Magnesium Carbonate (MgCO3) ..................... 0.9%
                                                                                                pH. Application rate will depend on soil test results.
Calcium Carbonate Equivalent [CCEl ..... 91.00%
                                                                                                   • KAISt:: LUW pH / ACJIJIC SUIL and increase Calcium levels in the soil
Effective Neutralizing Value (ENV) ........ 88.27%
                                                                                                     Apply 12.5 lbs. per 1,000 sq.~. or 520 lbs. per acre. Up to 3 a pp lications per year, a pp lied 8 weeks
Maximum Moisture Content ........................... 1.0%                                            apart, are recommended for low p H soils.
Derived from calcitic limestone.                                                                     501b bag cove rs 4,000 sq.ft.
Fl : This product req uires 1875 lbs. to be eq ual to one to n of standa rd liming m aterial.         TO MAINTAIN SOIL p H
Fl : Neutralizing val ue 9 6% calciu m carbona te equ iva en ce
                                                                                                      Apply 6 lbs. per 1,00 0 sq.~. or 260 lbs. per acre. Tw o app lications/ year are recommended.
NC: 2198 pou nd s of this m aterial equals one ton o f s:and ard lim ing m a terial.
M S: RNV • 91%                                    TN: RM/ • 92. 18%
                                                                                                      501 b bag covers 8,000 s q.ft.
OH: ENP • 1766 lb s p er t on                     WI ln~x Zone: 80-89
                                                                                                      TO MAINTAIN CALCIUM LEVELS in the soil (turf, t rees, shrubs, o rnamental beds, vegetable gardens)
OK: ECCE • 88.73%                                 W I Neutralizing Ind ex:: 8 9.18%
                                                                                                      Apply Slbs per 1,000 sq.ft. Tw o a p plications in sp ring and fall are r ecommended.
Fin en ess Before Prillin g                                                                           501b bag covers 10,000 s q.ft.
8 Mesh Sieve ......... 100% Passing
20 Mesh Siew ...... 100% Passing                  100 Mesh Sieve ......... 9 5% Passing
                                                                                                                                            Apply to dry turf Water in thoroughly.
SO Mesh Siew ...... 100% Passing                  200 Mesh Sieve ......... 90% Passing                               Store in a cool, dry place, do not contaminate water by stor age or disposal .
60 Mesh Siew ...... 95% Passing                   325 Mesh Sieve ......... SO% Passing
                                                                                                BUYER ASSUMES ALL RESPONSIBILITY FOR SAFETY AND USE NOT IN ACOOROANce Wl114 OIR£CTIONS. IT IS IMPOSSIBLE TO EU..t:HA.TE ALL RISt<S
                                                                                                INHERENTLY ASSOQATEO WITH THE USE CS THE PROOUCT. Pl.ANT INJURY, INEFFECTIVENESS. OR OTH ER UNINTENOEO CONSEQUENCES MAY
Maxim um moisture co ntent U )%                                                                 RESUlT BECAUSE OF SUCH FACTORS AS WEATMER OONOITIONS. PRESENce OF 011-IER W.TERIAl.S, OR THE MANNER OF USE OR APPLICATION, AU.
                                                                                                OF WH ICH ARE BEYONO SELLER'S CONTROL IN 00 CASE SKAU Tl-£ SELLER BE LIABLE FOR COHSE®ENTIAL. SPECW. OR I\IOIRECT OM~S
Fin e Sized                                                                                     RESUlTING FROM iHE USE OR HANOllNG OF THIS PRODUCT.
Meets WV fi neness classificat io n for putve.rized
                                                                                                FLORIDA APPLICATIONS; For use on golf QOUrses cw olher a!Nelic turf n FL we reccirnmen:I you lollow SL 191 , - Reoorm.ndations fOt N, P, K & Mg fOt Gol
                                                                                                Course and Athletic: Field Fertihation Base on M&Nkfl I Ex.tract.,..·, avllilllbfe on the internet at hi n·«:ef, ifn, 1!fl ntut'SS4Qd,
ALSO CONTAINS NON PLANT FOOD INGREDIENTS
So il Amend ing Active Ingred ients                                                             For commercial appk:alion t, urben luff o, laM,s in FL, we rec:onrrend you rotlfNt the Best Mllnllgem!nl Practices b F'fo1eelion of Wffier Resouroes in Florida, Jur,,e

    2.1)0% Humic Acid fro m Highly Oxid ized Ugnite Co ill.                                     2002.. Florida Gleen lodustries.. available on lhe i~  11.1 M12·Uww«drn 11i7lr ft srlfmomttHslo:r:!'.!,t:r!ing:;ToiningtB Gce:n.'BMP Am?' 6m1\Pdf

   8.00% Lignin Sulfo na te (wate.r sofubSe binder)
Ot he r Ingred ients                                                                                                                                               <!)        Wa rn;ng       ~
 90% Cald t ic lim estone                                                                            causes Uin irr'ilatiOt\. causes serious eye daMage. May ca use respiratory il'titation. May cause cancet. M ay cause damage 10 «gMS (lufl&$) through
Purpose : May aKI in plant u ptake o f miaon utrients.                                                                                                             p,tOlo.-«edOt repeated e,.posute if inhaled.
                                                                                                Obcain special ihStl'IJCliOt\S before use. Do 001 hat\clle until all safety pf ecautil:>M ha~ been r~d and undel'Stood. Do !'IOI breathe dust. Wash l\ands
Bulk Density• 65 lbs / cu bic ft                                                                1hol'OugNy aftet handlii,g. Do !'IOI eat. dr's\t Of Sl'l'lO~ w~n USi!'lg this pr-odu«.. use on1, outdoors Of in a ~ II -ventilated af ea. Weaf pro1ecti~
                                                                                                glOYes/ptOtective dothii,g/eye f)( OCettiOn/face ptOtection. I F= l NHAU:D: Re,tY1011e pel'SOn 10 freSh air and keep COIYlfonabJe fo( br'eathii,g. IF IN EYES: Rinse
F1732                                                                                           cautiously with Willet tor se,,.e( al Minutes. Re,tY1011e ()()l'lta(I lenses, i f prtSM t and easy 10 do. ( 0{,tinue tin~ . I F= SWAUOWED: Cal a POISON CENTER/doctOt
Information concerning the raw materials com posing this product ca n be obtained by            if you feel W\weJI. RiJ'\Se l'l'lOu1h. I F= ON SKIN: Warsh v.ith plertty ot w atef. Ta~ Gtt ()()l'lt.atYli.l\ated dothi!'lg and w ash it befol'@ reuse . Get Medieal
                                                                                                adviee/ attMtiOn if .,ou feel unwell. Stof e lockl!d up. Dispose of content$/c,o,Mainet a()()(){dil\tl: U> IOcal tegiJatiOM. see Safety Data ~et fof furthet details
writing to t he Guarantor lis ted below, and referring lo t he batch n um ber found on
                                                                                                f egarding safe use o f p,tod:uc.t .•
t his container. There are no pla nt n utrient claims made for the m agnesium contained
in t his product .
                                                                                                                                              Made in USA                Harrell's Item # 300 101
                                                                                                                Manufactured for Harrell's, 5105 New Tampa Highway Lakeland, FL 33815
                 Net Wt. 50 lbs. (22.68 kg)                                                              Guaranteed by: Solu-Cal USA Ud., PO Box 278, W. Wareham, MA 02576 (774) 678-0288




                                                               Monday, February 4, 2019 4:16:05 PM - SOLU-CAL® - Opera
                                              Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 33 of 39




   r.1
   JJ  Harrell's                   Growing a Better World®                                                                  High Calcium Lime with 2% Activated Humic Acid
                                                                                                                                                                                                                            Micro Greens Grade (SGN 75)

                            Guaranteed Analysis                                                                                                        Dire ctions For Use. Apply only as dire cted.
Calcium (Ca) .............. ..................................... 36.00%                                     Harrell's CalMAX High Calcium Lime is an ideal soil nutrient enhancement for turf and
Magnesium (Mg) ...... ...........................................0.3%                                        horticultural application. CalMAX delivers Calcium to the plant and soil and raises soil
                                                                                                             pH. Application rate will depend on soil test results.
Calcium Carbonate (Ca C01) ...................... 95.00%
Magnesium Carbonate (MgC01) .....................0.9%                                                               RAISE LOW pH/ ACIDIC SOIL and increase Calcium levels in the soil
Calcium Carbonate Equivalent (CCE) .... 91.00%                                                                      Apply 12.5 lbs. per 1,000 sq.ft. or 520 lbs. per acre. Up to 3 applications pe r year, applied 8 weeks
                                                                                                                    apart, are recommended fo r low p H soils.
Effective Neutraliz ing Value (ENV) ........ 88.27%                                                                 SOlb bag co,·e rs 4 ,000 sq.ft.
Maximum Moisture Content ............................1.0%
Der ived from calcitic limesto ne.                                                                                  TO MAINTAIN SOIL p H
                                                                                                                    Apply 6 lbs. per 1,000 sq.fl:. or 260 lbs. per acre. Two applications/ year are recommended.
fl: This p ro duct requ i res 1875 lbs. to be equ al to one ton o f stand ard l im ing mat er ial.                  SOlb bag co,·ers 8,000 sq.ft.
FL: Neutralizing value 96% calcium carbonate equivalence
N C: 2198 pou nds of this m at er ial equ als one ton o f stand ard li mi ng ma ter i al.                           TO MAI NTAIN CALCIUM LEVELS in the soil (turf, t rees, shr ubs, ornamental beds, vegetable gardens)
MN: 1765.76 lbs. ENP pe.r to n                                                                                      Apply Slbs per 1,000 sq.ft. Two applications in spring and fall are recommended.
MS: RNV • 9 1"                                         TN: RNV • 9 2.18%                                            SOlb bag co,·ers 10,000 sq.ft.
OK: ECCE • 88.73"                                      WI Index Zone: 80-89
O H: ENP • 1766 lbs pe.r ton                           W I Neutral izi ng Index: 89.18%                                                                       Apply to dry turf. Water in thoroughly.
fine ness Before Prilling                                                                                                           Store in a cool, dry place, do not contaminate water by storage or disposal.
8 Mesh Sieve ..•.... 100% Passing
20 Mesh Steve .... 100% Passing                        100 Mesh sieve ................. 95" Passing          8UYER ASSU'-1:S AU RESPONSIBILITY FOR SAFETY ANO USE NOT IN AOCOROMICE WfTH DIRECTIONS. IT IS MPOSSB.E TO ElJt,IW\TE AU RISICS
SO Mesh Sieve .... 100% Passing                        200 Mesh Sieve .•...•..•...•..•. 90% Passing          INHERENTLY ASSOCIATEOWITH THE USE QF. THE PRODUCT. PLANT INJURY, I NEFFECTIVENESS, OR OTH ER UNCHTENOEO OONSEOUENCES MAY
                                                                                                             RESUlT BECAUSE OF SUCH FACTORS AS WEATHER OONOITIONS.. PRESENCE OF OTHER tMTERlALS, OR THE MANIER OF USE OR APR.ICATION, AU. OF
60 Mesh Sieve ...... 95% Passing                       32S Mesh Sieve .•...•..•...•..•. SO% Passing
                                                                                                             WHICH ARE BEYOND SEU.ER'S CONTROL IN 00 CASE SHAU. THE SB.LER 8E LUl&.E FOR CONSEOLENTIAL. SP£CIAI. OR INORECT DAMAGES RESULTING
                                                                                                             FROM THE USE OR HANQ.ING OF THIS PROWCT.
Maximum moisture conte.nt 1.0%
Fine-sized                                                                                                   FLORIDA APPLICATIONS: For use on golf 001..ucs 01 other a tl-6elic: turf n FL. we , eo:,nwrend )'OU folow S L191, "IWcommendad o ns for H. P. K & Mg for Golf Course
                                                                                                             a nd Athle6c field fer'lillution Base on Mehiic:h I &trac:tant·. a'niable on lhe internet lll hllp,'/l!Ck.la'l.ull.~ uiSS404.
Meets 'WV f ineness classif ication fur pulverized
                                                                                                             For cormiercllll llppl~on lo urt>an 11.wf cw lawns in FL, we feOOfflmend )'OU follow lhe B e s t ~ • Ptlldioes lor Ptotedion ofWa~ Resour<:es in Florida. ~ne
                                                                                                             2002., Florida Gleen lndustres, available on the i~     ll1 h!!p:llwwM.dl!Q.Slali!!.0.WCl!!nnNHome/Mef!!ingsTll!P!ln g!R.Green!EMP 8ool. finalpdf.
ALSO CONTAINS NON PLANT FOOD INGREDIENTS
Soil Amending Active Ingredients
   2.00% Humic Acicl from HigJ,ly Oxidized Lignit e Coal.
  8.00% Lignin Sulfonat e (water soluble binder)
                                                                                                                                                                                   <!>         Wa,n;ng        ~
Other Ingredients                                                                                            Causes skin irritat ion. Causes serious eye damage. May cause respira tory irritation. May cause cancer. May cause damage t o organs (lungs)
  90% Cakitic limest one                                                                                                                                   t hrougJ-i prolonged or repeated exposure if inhaled.
                                                                                                             Obcail'I s;pecia l il'IStructi0l'li before use. 00 not handle IM"!til al safe-ty precautiOl'IS ha~ b~fl tead and unde-tstood. 00 no1 bfeathe dust. Wash ha nds moroughly
Purpose: May aid in plant uptake of micronutrients.
                                                                                                             aftet handlii,g. Do not eat, dtink. ot sr110ke .ti,e!'I us-ic this pr-oducL use Otlfy outdoor'S or il'I a w el•ftntila ted a ·ea. W ear pto tective gJo~s/pt0tec11~
Bulk Density - 70 lbs/ cubic h                                                                               d ochifl8/eye pt01ec.1i0n/face pt01ectiOl'I. IF= IN.HALED: Re,tY1011e person 10 fresh ait at\d keep ()()(l"lfonable f0t br'ea1hirc. 1F= IN MS: Ril'lse cautiOusly tM t:h w-ater
                                                                                                             lot sei.-e-tal Minutes. ReM>ve <:Of\tac1 le nses, if ptesel'II and easy 10 do. Continue tinsiJlC. IF= SWAUOWED: Cal a POISON CfNTtR/doc.1ot if yOu feel un~ IJ.
F1732                                                                                                        Rs\se n'I0uth. IF= ON SKIN:'Naish with plitnty<>I wa tet . Take o ff OOf\tarn.\ilted CIOthing and wash it befo, e teuse.. Get n'litdk:a l advice/aUMtiOl'I if yOu feel UJ'lw el.
lnf'Ol"tl'la1i0tl ()()tl(itrl'ling the taw r11a1edds eornposing this ptOduct can be obtaN d by wtila'IC to   S10te IOcted up. Disposed ()Ofllents{conta.iet according 10 IOcal t egiJatiOl'IS. see safecy Data Sheet lot fur't.her detailStettatcfJllC safe use of p ro duct.
the Guatantor listed below, and tefe-tti:'lg to the batch nlM'l"lbet folM\d Otl tNs comaine-t. The-te are
no plan.t nuuient ClaiMS r11ade for the ~gw'l,Kiurt1 contained ill tNs ptod:UC.L
                                                                                                                                                                Made in Canada           Harrell's I tem # 300102
                  Net Wt. 50 lbs. (22.68 kg)                                                                                   Manufactured for Harrell's, 5105 New Tampa Highway Lakeland, FL 33815
                                                                                                                        Guaranteed by: Solu-Cal USA Ltd., PO Box 278, W. Wareham, MA 02576 (774) 678-0288




                                                                         Monday, February 4, 2019 4:16:30 PM - SOLU-CAL® - Opera
                                               Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 34 of 39




    •••
    IJ  Harrell's                   Growing a Better World®                                                                            0-0-24 High Mg Formula with Dihydrite Gypsum
                                                                                                                                            Micro Greens Grad e (SGN 9 5)                                           Apply to dry turf. Water in thoroughly.

                              Guara nteed An alysis                                                                                                             Directions For Use. Apply o nly as dir ected.
Soluble Potash (K20) ........................................ 24.0 %
Calcium (Ca) ........................................................ 10.0 %                                        Har rell's K-CalMAX is formulated with Humic Acids, which have been shown to increase
                                                                                                                    nutrient availability. K-CalMAX may be applied to a wide variety of established turf
Magnesium (Mg) ................................................... 6 .0 %
                                                                                                                    grasses & newly seeded turf areas. For best results, water in after application.
   0 .14% Water Soluble Magn esium (Mg)
Sulfur (S) .............................................................. 1 7 .0 %                                     • FOR EXISTING TURF: Coverage 12,000sq ~ Apply 4.2 lbs per 1000 sq. ft or 185 lbs per
   1 7.0% Combine d Sulfu r (S)                                                                                          acre. To assure complete and even coverage apply at half rates in two directions.
De.rived from: Sulfate of Potash, calcium Sulfate, Magnesium Su crate

ALSO CONTAINS NON PLANT FOOD INGREDI ENTS
Soil Amending Active Ingredient s                                                                                   Har rell's K-CalMAX if used at 220 lbs per acr e will provide 1 .0 lbs of soluble potash, 0.40
     2.00% Humlc Acid from Highly Oxid ized lignite Coal.                                                           lbs of calcium and 0. 7 lbs of s ulfur per 1000 sq ft with each application. It is ideal for all
     3.00% Ugnln Sulfonat e (water soluble binder}                                                                  turf types, and may be applied up to thr ee t imes per year. Ten-week intervals between
95% Total Other Ingredients
rurpo.se: May aid In plant uptake o f mlcr onutt lents.                                                             applications ar e recommended.
                                                                                                                    Store in o cool, dry place, do not contaminate water by storage or disposal.
Bulk Density- 7Slbs / cubic ft
f1732
Information concernint the raw mat erials composing t his pr oduct c.an be obtained ty                               DO NOT APPLY NEAR WATER, STORM DRAI NS, OR DRAINAGE DITCHES. DO NOT APPLY IF HEAVY
writ ing t o the Guarantor listed below, and referring to the batch number found on thi s                              RAIN I S EXPECTED. APPLY THIS PRODUCT ONLY TO YOUR LAWN/ GARDEN, AND SWEEP ANY
container.                                                                                                               PRODUCT THAT LANDS ON THE DRIVEWAY, SIDEWALK, OR STREET, BACK ONTO YOUR
                    Net Wt. 50 lbs. (22.68 kg)                                                                                                           LAWN/ GARDEN.


BU't'ER ASSUJA:S AU RESPONSIBILITY FOR SAFETY AND use t«>T IN ACCORDANCE WITH OIR:C
TIONS.. IT IS u.FOSSIBLE TO EUMNATE AU. RISKS INI-ERENTLY ASSOQATED WITH THE USE OF THE
PRODUCT. Pl.A.NT INJUF:Y, INEFFECTIVENESS, OR OTHER UNINTENDED CONSEQUENCES
                                                                                                                                                                                             <!)         Warning         ~
MA.Y RESLI.T BECAUSE C# SUCH FACTORS AS WEATMER CONDITIONS.. PRESENCE OF OTHER                                        Causes skin irrit ation. Causes seri ous eve dam age. May cause respir atory irritation. May cause cancer. May cause dam age to organs
MATERIALS, OR THE MAN'IER OF use OR APPLICATION, AU. OF WHICH ARE BEYOND SELLER'S                                                                                  (lungs) through prolonged or r epeat ed exposure if i nhaled.
CONTROL IN NO CASE St-W.L THE sa.LER BE UA8LE FOR OONSE0UENT1AL. SPECW. OR INDIRECT
DAMAGESRESUl.TING FROM THE USE OR HANOt.lNG OF THIS PROCX.ICT.                                                      Obtail'I ~~cial a\11(\J(tiOt\s befo~ use. Do !'IOI har\Clle unil au safety preea utiOl'IS f\ave beel'I f e&d &!'Id u-.nde~tood. Do l'IOt bte.a the dun. Warsh handi

FLORIDA APPt.lCATIONS: FOf use on 901" courses or ~                 lltflleli~ b.ri in FL, we reoommend you folow
                                                                                                                    lMf O!JChly ah« f\al'ldlii,g. Do f'WlC ea1. dr's\t Of srt1oke w~l'I U:SiJ'IC tNs ptoduct.. use Ol'lly outdoors               °"
                                                                                                                                                                                                                                           ill a ~IJ· verttilated area. Wear ptOtectiYe
                                                                                                                    g lo ves/p rotective CIOthii,g/eye l)( Otec.liO!'l/face ptOte-ctiol\. If INHALED: Re,t1'1011e peNOl'l 10 fr~h air ar\CI k.ee-p ()()(l'lfOrtabJe for lr'eathi!'lg. IF IN [Y[S: Ra-de
Sl.19 1, '"Recommendations ffx N, P, K & Mg for Goar Courset and Athlettic: neld Fertiliz.atlon Base on             eau tiOuSfy with water tor Sei.<e-tal Mil'lu tes. Retl'IOYe COl'lt.aCI lel'lses. iii' ptese!'ll al'ld ea.Sy 10 do. COl'ltir'lue til'ISa'IC, IF SWAllOWED: C..11 a POISON CENTER/doctor
Mehlk h I Extr-actant". avaibble on lhe internet at h!!n'1/esli11 if;n uft ed'I e!SS404                             iii' yOu feel unwe ll. RiMe rt1ou1h. IF ON SKIN: Warsh with plertty o f wa tef . Take off t::,O,Matl'lil'lated dothi.-« Md wash ii befo~ t euse. Get rnedieal
For eornmerc:ial appk:ation b l.dlan N rf or..,,, in Fl.. v,,e reccirnmen:I )'OU follow the BC51 Maiagerrenl        adviee/atterttiO!'I if you feel u-f\wel. Stof e lockl!d up. Di~pose ot COl'llel'lt$/OOMail'le-t accord ii,g to IOcal re«ulatiO!'IS. see Safety ~u ~et for futthe-t delaili
Practices b Fw!edon of Water Resouroes n F'ori:la. ~r,,e 2002, Florida Green t,duslries, avalablt on                ttpt diJ'IC safe use o f p,toduct.
!he intemel a l hllo:/,..ww.de,.state.0.usleefllrallHomei'Meeli~sTraioillQ/fLQeen!BMP 8oo1. fin.al~dt



                                                                                                  Made in Canada                                                                                                                                          Harrell's Item # 300104
                                                                             Manufactured for Harrell's, 5105 New Tampa Highway Lakeland, FL 33815
                                                                      Guaranteed by: Solu·Cal USA Ltd., PO Box 278, W. Wareham, MA 02576 (774) 678-0288




                                                                            Monday, February 4, 2019 4:17:08 PM - SOLU-CAL® - Opera
Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 35 of 39




                EXHIBIT D
                 Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 36 of 39




                                    cdfa
                                    ~
                                                                    CALIFORNIA DEPARTMENT OF
                                                                    FOOD & AGRICULTURE
                                                                    Koren Ross, Secretory



         October 31, 2018                                                                   Sent via Federal Express
                                                                                            Firm ID# 547512
                                                                                            File Number: FERTAP-18-NS0S

         Mr. Craig Canning
         Solu-Cal USA Ltd.
         (aka So/ucaf-USA Ltd. and Solu-Ca/ USA)
         33 Old County Road.
         E. Sandwich, MA 02537

         NOTICE OF PROPOSED ACTION AND ADMINISTRATIVE PENALTIES
         Dear Mr. Canning:
         The California Department of Food and Agriculture (Department) works to ensure the
         distribution of effective and safe fertilizing materials in California . Any person found in
         violation of fertilizing material requirements may be found guilty of a misdemeanor
         punishable by administrative penalties or civil fines, with the material at issue subject to
         quarantine.
         Solu-Cal USA Ltd. has been found in violation of several requirements. As a result, the
         Department intends to levy administrative penalties in the amount of $9,673.48.
         A summary of the violations , penalties and investigative costs are shown below:

            Date of       Product Name and CDFA Code Citation Description of the Violation                               Penalty Amount
           Violation            Product ID                                                                               (Per 3 CCR §2322)
          7/18/18         Solu-Cal S®           FAC Section Unregistered Product                                                   $250.00
                          Enhanced Gypsum         14601
                          Product ID (not registered)
          8/16/18         Solu-Cal S®                        FAC Section Misbranding - false and                                 $1,000.00
                          Enhanced Gypsum                     14681 (a)  misleading
                          (Lot A-402454)
                          Product ID (not registered)
          8/16/18         Solu-Cal S®                        FAC Section Adulteration -                                          $1,000.00
                          Enhanced Gypsum                     14682(b)   composition falls below
                          (Lot A-402454)                                 purported labeling
                          Product ID (not registered)
          8/16/18         Solu-Cal S®                        FAC Section Misbranding - false and                                 $1 ,000.00
                          Enhanced Gypsum                     14681(a) misleading
                          (Lot A-402325)
                          Product ID (not registered)




Feed, Fertilizer, and Livestock Drugs Regulatory Services Branch o 1220 "N" Street o Sacramento, California 95814 State of California
Telephone: 916.900.5022 o Fax: 916.900.5349 o www.cdfa.ca.gov                                            Edmund G. Brown Jr., Governor
                                                                                                                                         El~~0S"J
                                                                                                                                             (i;;;jj,·
                                                                                                                                                 . ..,
         Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 37 of 39

-   Mr. Craig Canning
    Solu-Cal USA Ltd.
    Notice of Proposed Action
    October 31, 2018
    Page 2 of 5

    8/16/18      Solu-Cal S®                   FAC Section Adulteration -                  $1,000.00
                 Enhanced Gypsum                14682(b)   composition falls below
                 (Lot A-402325)                            purported labeling
                 Product ID (not registered)
    8/16/18      Solu-Cal S®                   FAC Section Misbranding - false and         $1,000.00
                 Enhanced Gypsum                14681(a)   misleading
                 (Lot A-402514)
                 Product ID (not registered)
    8/16/18      Solu-Cal S®                   FAC Section Adulteration -                  $1,000.00
                 Enhanced Gypsum                14682(b)   composition falls below
                 (Lot A-402514)                            purported labeling
                 Product ID (not registered)
              Investigative Costs              FAC Section                                 $3,423.48
                                                14661(a)
                                                                        Total Fine Amount: $9,673.48

    Background & Issues
    On February 15, 2018, the Department's Special Investigator, Nicole Smith, observed
    the product Solu-Cal S® Enhanced Gypsum guaranteed by Solu-Cal USA Ltd., during a
    routine inspection at Harrell's LLC in Vista, California. (Exhibit 1) The product did not
    possess valid registration, therefore Solu-Cal USA Ltd. is in violation of California Food
    and Agricultural Code (FAC) Section 14601 and California Code of Regulations (CCR)
    Section 2320 (fertilizing materials shall be registered prior to being distributed and/or
    sold in California). (Exhibit 13 and 14) Investigator Smith obtained an official sample of
    the product (Lot A-401858) and submitted it to the Department's Center for Analytical
    Chemistry (Lab) for analysis. The product label displayed a Humic Acid guarantee of
    2.0 percent, however lab report #50044, dated and send to the firm on March 30; 2018
    (Exhibit 2) , revealed the product's actual amount of Humic Acid to be "None Detected,"
    with a method detection limit of 0.2%. Accordingly, Solu-Cal USA Ltd. is in violation of
    FAC Section 14681 (a) Misbranding (label is false and misleading) and Section 14682(b)
    Adulteration (composition falls below purported labeling). (Exhibit 13)
    On February 16, 2018, Investigator Smith sent a Notice of Warning (Exhibit 3) to the
    firm's email address provided within the firm's account in the CDFA Extraview database.
    After not receiving a response from the firm, Investigator Smith emailed the firm again
    on February 28 and March 8, 2018. Ms. Kristine Esdale responded on March 8, 2018
    stating she had not received the previous emails and requested Investigator Smith to re-
    send the attachments from the initial email. On March 9, 2018, after Investigator Smith
    resubmitted the attachments to the firm, Ms. Esdale emailed the Notice of Warning
    signed by the firm's President, Mr. Craig Canning. Ms. Esdale also stated that the firm
    intended to pursue registration for any product the firm distributed in California.
    Investigator Smith responded to clarify that simply applying for registration would not be
    considered compliant; the products must be in an approved registration status to be
    compliant; and she would be following up to ensure compliance. Ms. Esdale responded
    that the firm would take appropriate steps to avoid violation. (Exhibit 4)
     Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 38 of 39

Mr. Craig Canning
Solu-Cal USA Ltd.
Notice of Proposed Action
October 31, 2018
Page 3 of 5

On July 18, 2018, Investigator Smith performed a follow-up inspection at Harrell's LLC
in Vista, CA. During the inspection, Investigator Smith observed the product So/u-Cal
S® Enhanced Gypsum. Following a review of the firm's account, it was noted that the
firm had not applied for or obtained registration for the product. The product was placed
under a Notice of Quarantine & Removal From Sale for violation of FAC Section 14601
and CCR Section 2320. The quarantined material consisted of 274 - 50 lb. bags,
composed of three different lots (Lot A-402454, 114 bags; Lot A-402325, 80 bags; and
Lot A-402514, 80 bags). (Exhibit 5) Investigator Smith took official samples from each
lot and submitted them to the Lab. Even though the product labels displayed a Humic
Acid guarantee of 2.0 percent, (Exhibits 6, 8, and 10) the lab reports #50719, #50720,
#50721 , date August 16, 2018, each revealed the actual amount of Humic Acid to be
"None Detected," with a method detection limit of 0.5%. (Exhibits 7, 9, and 11) As
such , Solu-Cal USA Ltd. is in violation of FAC Sections 14681 (a) Misbranding (label is
false and misleading) and 14682(b) Adulteration (composition falls below purported
labeling). (Exhibit 13)

Penalty Amounts
Pursuant to FAC section 14651 .5, the Department shall levy an administrative penalty
against a person who violates fertilizing materials provisions in an amount of not more
than five thousand ($5,000) for each violation . (Exhibit 13) Violations of FAC Sections
14681(a) and 14682(b) are designated as SERIOUS and Section 14601 is designated
as MINOR pursuant to Title 3, California Code of Regulations (3 CCR), Section 2322.
(Exhibit 14)
A penalty in the amount of $250.00 has been levied against Solu-Cal USA Ltd. for the
violation of FAC Section 14601 regarding the unregistered product, Solu-Cal S®
Enhanced Gypsum.
A penalty in the amount of $1,000.00 per violation has been levied against Solu-Cal
USA Ltd. for each of three violations of FAC Section 14681 (a) regarding the misleading
labels on Solu-Cal S® Enhanced Gypsum for each lot distributed and officially sampled.

A penalty in the amount of $1,000.00 has been levied for each of the three violations of
FAC Section 14682(b), as the product's composition falls below its purported labeling.

In sum, the penalty amount for the seven violations is $6,250.00.

Investigative Costs
Pursuant to FAC section 14661 (a), the Department is entitled to reimbursement for the
associated investigative costs from any person found to be in violation of fertilizer
materials provisions. (Exhibit 13)
The reimbursable expenses incurred during the investigation of Solu-Cal USA Ltd. are
$3,423.48. (Exhibit 12)
      Case 1:19-cv-10469-FDS Document 1-1 Filed 03/13/19 Page 39 of 39
Mr. Craig Canning
Solu-Cal USA ltd.
Notice of Proposed Action
October 31, 2018
Page 4 of 5

Hearing Rights and Procedures
Solu-Cal USA Ltd. may appeal the Department's action by requesting a hearing to
review the evidence collected against it and to present evidence on its behalf.
Procedures for this informal hearing are set forth in 3 CCR, Sections 2322.1 through
2322.3. (Exhibit 14) Solu-Cal USA Ltd. is not required to be represented by legal
counsel at the hearing, but an attorney may accompany and represent it if so desired.
To request a hearing, please sign, date, and return the enclosed Hearing Request
(Attachment 1) within thirty (30) days from the date of this notice. A hearing shall be
scheduled within thirty (30) days from the receipt of the written request. The Department's
Legal Office of Hearings and Appeals will mail a notice of the hearing to you specifying the
date, time, and location of the hearing a minimum of ten (10) days prior to the hearing.
You may also request a formal hearing in lieu of the informal one just described. In order
to do so, please fill out the appropriate section of the included Hearing Request
(Attachment 1) and provide a written statement in support of the request as required by 3
CCR, Section 2322.1, Subdivision (c). (Exhibit 14) Upon receipt, the Hearing Officer shall
determine whether to proceed with an informal or formal hearing.
If you do not request a hearing within thirty (30) days as required , you waive the right to
contest the alleged penalties.
If you choose not to contest this Notice of Proposed Action, please submit the full payment
amount of $9,673.48 on or before November 30, 2018. Please make the check
payable to "CDFA Cashier," include FERTAP-18-NS08 in the memo line, and mail to:
            California Department of Food and Agriculture - Cashier's Office
            Attn: Dale Woods, Environmental Program Manager I
            Feed, Fertilizer, and Livestock Drugs Regulatory SeNices
            Post Office Box 942872
            Sacramento, CA 94271-2872
Please refer to the included documents for further details.




                                 -----
Environmental Program Manager I
cc:    Nick Young, Senior Environmental Scientist (Supervisory), CDFA
       Nicole Smith, Special Investigator, CDFA
       Solu-Cal USA Ltd., Attn: Mr. Craig Canning, PO Box 278, West Wareham , MA
       02576
